Title: To James Madison from George W. Erving, 29 January 1809
From: Erving, George W.
To: Madison, James



Duplicate
Sir
Cadiz Jany 29. 1809

Owing to the interruption of the communication between this country & Holland, I have not been able to Receive any remittance from, or to draw on Messrs. Willinks & Vanstaphorst Since the 6th. July last.  I was therefore under the necessity of drawing on your department under date of Sep. 22. 1808 in favor of Richard Hackley for the sum of 1400 Ds., being a few dollars more than half the ballance then due to me on my account with the U. States for the salaries & disbursement of this legation; presuming, tho’ this is out of the order prescribed by the treasury, that in Consideration of its being the only mode in which I coud obtain the necessary funds, that you woud cause the bills to be paid.
In the Same manner I have now drawn two bills one in favor of Richard Law for five hundred dollars & one in favor of Samuel Singleton for Seven hundred and sixty dollars, making together 1260 dollars, being about two hundred dollars less than half of the ballance now due to me on my account with the U. States.
I might probably have ventured to draw on Baring & Co of London but Exchange on that country has been & still continues to be Extremely disadvantageous to the drawer; whereas there being no regular Exchange between this & the United States, I have been able by giving my bills on government where individuals are accommodated by them, to Sell them at par.  I have the honor to be Sir with the Most perfect Respect & Consideration Your very Obt St

George W Erving

